Citation Nr: 1546440	
Decision Date: 11/03/15    Archive Date: 11/10/15

DOCKET NO.  12-02 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left knee disability.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for ischemic heart disease.

3.  Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from May 1972 to April 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied the Veteran's petition to reopen a claim for entitlement to service connection for a left knee disability. 

In August 2015, the Veteran provided testimony at Travel Board hearing.  A transcript of the hearing is of record. 

With respect to the other issues listed on the first page of this decision, a June 2014 rating decision denied the Veteran's petition to reopen a claim of entitlement to service connection for ishemic heart disease and denied entitlement to service connection for diabetes mellitus.  In a July 2014 statement, the Veteran expressed disagreement with the RO's denial of both claims.  As a statement of the case (SOC) has not yet been provided, the Board has no discretion, and these issues must be remanded for such purpose.  See Manlincon v. West, 12 Vet. App. 238, 240 (1999).

The issues of entitlement to service connection for a left knee disability and for diabetes mellitus and whether new and material evidence has been received to reopen a claim of entitlement to service connection for ischemic heart disease are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1. In an October 2005 rating decision, the RO denied the Veteran's claim for service connection for a left knee condition.  

2.  Evidence received since the October 2005 rating decision is new, relates to an unestablished fact necessary to substantiate the Veteran's claim of service connection for a left knee disability, and raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

Evidence received since the October 2005 rating decision is new and material, and the Veteran's claim for service connection for a left knee disability has been reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105. However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The Veteran's claim was denied in an October 2005 RO decision.  Although the Veteran was notified of the RO decision, he did not appeal.  As such, the October 2005 RO decision is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2014).

The RO denied the claim in October 2005 on the basis that there was no evidence of a left knee problem during service as well as post-service evidence of a chronic left knee disability.

Since that denial, a VA examination report dated in November 2010 shows that the Veteran has been diagnosed as having left knee patellofemoral syndrome.  Moreover, the Veteran testified at an August 2015 Board hearing that he originally injured his left knee in service.  Specifically, he stated that he injured his left knee in 1974 during a game of basketball while he was stationed in Thailand and that he has had ongoing symptoms in his left knee since the injury.  This information had not been previously considered and is sufficient to constitute new and material evidence in accordance with 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156, and the claim is reopened.


ORDER

New and material evidence having been received, the claim of service connection for a left knee disability is reopened and, to that extent only, the appeal is granted.


REMAND

The Board finds that the reopened claim of entitlement to service connection for a left knee disability warrants further development.  

As previously discussed, the Veteran asserts that he initially injured his left knee in-service while playing basketball and that he has experienced left knee symptomatology since that time.  The service treatment records do not document such injury.  The Board notes, however, that even though the service treatment records do not document such injury, the Veteran is competent to report that he was injured in service and that he has experienced left knee symptoms since service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

During his hearing, the Veteran also stated that in 1976, following his discharge from service, he received treatment for his left knee at the Dublin, Georgia VA Medical Center (VAMC).  A review of the claims folder shows that while many treatment records from the Dublin VAMC are of record, it is unclear if all treatment records have been requested by the RO.  On remand, the RO should request a complete copy of all treatment records from the Dublin VAMC.  

Post-service, April 2008 private treatment records show that in March of that year, the Veteran ruptured his left patella tendon while at work.  The Veteran subsequently underwent a repair of the patellar ligament.

A November 2010 VA examination report reveals that the Veteran is currently diagnosed as having patellofemoral syndrome of the left knee.  The examiner, however, did not provide a nexus statement.    

In light of the Veteran's statements concerning left knee injury in service with ongoing symptoms, and the post-service injury to the left knee, the etiology of the Veteran's left knee disability is not clear.  Thus, a new VA examination and medical opinion are needed to decide the claim.

The Board further notes that in a June 2014 rating decision, the RO denied the Veteran's request to reopen a claim of entitlement to service connection for ishemic heart disease and denied entitlement to service  connection for diabetes mellitus.  In a July 2014 statement, the Veteran submitted a notice of disagreement with the RO's denial of both of these claims.  To date, however, the RO has not issued an SOC with respect to either issue in response to this notice of disagreement.  Accordingly, the Board is required to remand these issues so that the Veteran may be provided with a SOC that addresses these matters.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Thereafter, the Board will have appellate jurisdiction over these issues only if the appellant files a timely substantive appeal. See 38 C.F.R. § 20.302(b) (2014).

Accordingly, the case is REMANDED for the following action:

1.  Obtain a complete copy of all of the Veteran's treatment records from the Dublin VAMC and associate them with the claims file.   

2.  Thereafter, schedule the Veteran for a VA examination to determine the nature and the etiology of any currently diagnosed left knee disability.  All pertinent symptomatology and findings must be reported in detail. All indicated testing must be conducted.  The entire claims file must be made available to and reviewed by the examiner.

The examiner should provide an opinion as to whether it is at least as likely as not that any currently diagnosed left knee disability is etiologically related to, or had its onset during, the Veteran's period of active military service or is due to an intercurrent post-service injury, or other post-service etiological factors. 

The examiner should note that the Veteran is competent to say he sustained an injury during service, even if it is not actually documented in his service treatment records. 

The examiner is advised that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2014), copies of all pertinent records in the Veteran's claims file must be made available to the examiner for review.

3.  Following the above, the RO should review all the relevant evidence and adjudicate the claim.  If the benefit is not granted, an appropriate supplemental statement of the case (SSOC) should be issued. The Veteran and his representative should be afforded an opportunity to respond to the SSOC before the claim is returned to the Board. 
 
4.  The RO should issue an SOC pertaining to whether new and material evidence has been received to reopen a claim of entitlement to service connection for ischemic heart disease and entitlement to service connection for diabetes mellitus.  The issues will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


